                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JAMES EDWARD COLEMAN, ADC #650408                                                 PLAINTIFF

v.                               Case No. 3:19-cv-00097-KGB

KEITH BOWERS, Jail Administration, Craighead County
Detention Center, et al.                                                       DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff James Edward Coleman’s complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
